       Case 5:19-cv-04286-BLF Document 70 Filed 02/24/20 Page 1 of 2



 1   Bobbie J. Wilson, Bar No. 148317
     BWilson@perkinscoie.com
 2   Sunita Bali, Bar No. 274108
     SBali@perkinscoie.com
 3   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 4   San Francisco, CA 94105
     Telephone: 415.344.7000
 5   Facsimile: 415.344.7050

 6   Attorneys for Defendants
     GOOGLE LLC and ALPHABET INC.
 7

 8
                               UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN JOSE DIVISION
11

12
     IN RE GOOGLE ASSISTANT PRIVACY             Case No. 5:19-cv-04286-BLF
13   LITIGATION
                                                DEFENDANTS GOOGLE LLC AND
14                                              ALPHABET INC.’S DISCLOSURE
                                                STATEMENT AND CERTIFICATION OF
15                                              INTERESTED ENTITIES OR PERSONS

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                   DEFENDANTS’ DISCLOSURE STATEMENT AND
                                           CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                                                    CASE NO. 5:19-CV-04286-BLF
          Case 5:19-cv-04286-BLF Document 70 Filed 02/24/20 Page 2 of 2



 1           Pursuant to Federal Rule of Civil Procedure 7.1, Defendants Google LLC and Alphabet

 2   Inc. disclose the following:

 3           Google LLC is a wholly owned subsidiary of XXVI Holdings Inc., which is a wholly
             owned subsidiary of Alphabet Inc., a publicly traded company; no publicly traded
 4           Company holds more than 10% of Alphabet Inc.’s stock.
 5           Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,
 6   associations of persons, firms, partnerships, corporations (including parent corporations) or other
 7   entities (i) have a financial interest in the subject matter in controversy or in a party to the
 8   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be
 9   substantially affected by the outcome of this proceeding:
10   1.      Google LLC
11   2.      XXVI Holdings Inc., Holding Company of Google LLC
12   3.      Alphabet Inc., Holding Company of XXVI Holdings Inc.
13

14   DATED: February 24, 2020                             PERKINS COIE LLP
15
                                                          By: /s/ Sunita Bali
16                                                           Bobbie J. Wilson
                                                             Sunita Bali
17
                                                          Attorneys for Defendants
18                                                        GOOGLE LLC and ALPHABET INC.
19
20

21

22

23

24

25

26
27

28
                                                        -2-
                                                          DEFENDANTS’ DISCLOSURE STATEMENT AND
                                                  CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                                                           CASE NO. 5:19-CV-04286-BLF
